Citation Nr: 0527524	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation greater than 50 
percent for carpal tunnel syndrome with postoperative bony 
changes, left upper extremity.

2.  Entitlement to an increased evaluation greater than 10 
percent for thoracic outlet syndrome.

3.  Entitlement to a compensable evaluation for a scar, 
postoperative carpal tunnel syndrome, left upper extremity.

4.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Board has reviewed the veteran's claims file and observes 
that several procedural and evidentiary defects are present 
which must first be rectified before the appeal may be 
ajudicated.  

The statement of the case that was issued in May 2004 failed 
to adequately discuss the criteria for evaluating thoracic 
outlet syndrome, which is rated as analogous to neuritis of 
the long thoracic nerve under 38 C.F.R. § 4.124a, Diagnostic 
Code 8619 (2004).  As the veteran does not have adequate 
notice of the criteria used to rate this service-connected 
disability, the case must be remanded so that he may be 
furnished with a statement of the case that contains a full 
discussion of these criteria.  See 38 C.F.R. § 19.29(b) 
(2004). 

The VA medical examination report associated with this appeal 
shows that in June 2003, the level of impairment caused by 
the veteran's carpal tunnel syndrome of his left (major) 
extremity and postoperative scar was evaluated, but not with 
the benefit of prior review by the examiner of the veteran's 
claims file, which contained his pertinent medical history.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (The 
medical history of the veteran's disability must be addressed 
in an adjudication of a claim for an increased evaluation); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(Fulfillment of the VA's duty to assist includes the conduct 
of a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.)  Furthermore, the examiner presented only a 
cursory evaluation of the postoperative carpal tunnel 
syndrome scar of the left upper extremity and completely 
failed to present relevant objective findings regarding the 
severity of the thoracic outlet syndrome on the basis of the 
criteria contained within Diagnostic Code 8619.  

In view of the above discussion, the Board concludes that a 
remand is necessary to correct these aforementioned 
procedural and evidentiary defects.  As the outcome of the 
pending appeal of entitlement to a TDIU is inextricably 
intertwined with the increased rating issues being remanded, 
the TDIU claim is held in abeyance pending the completion of 
the developments ordered in this remand.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Henderson v. West, 
12 Vet. 11, 20 (1998).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the severity of left upper extremity 
carpal tunnel syndrome, thoracic outlet 
syndrome, postoperative scar for carpal 
tunnel syndrome of the left upper 
extremity.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with examination.  

(i.)  Is the service-connected 
carpal tunnel syndrome with 
postoperative bony changes, left 
upper extremity, manifested by 
complete paralysis of the median 
nerve?  If so, is it manifested by 
the left hand inclined to the ulnar 
side?  Are the left index and 
middle fingers more extended than 
normal?  Is there considerable 
atrophy of the muscles of the left 
thenar eminence?  Is the left thumb 
in the plane of the hand (ape 
hand)?  Is pronation incomplete and 
defective in the left wrist?  Is 
there absence of flexion of the 
left index finger and feeble 
flexion of the middle finger?  Is 
the veteran unable to make a left 
fist?  Do the left index and middle 
fingers remain extended?  Is the 
veteran unable to flex the distal 
phalanx of his left thumb?  Is the 
defective opposition and abduction 
of the thumb at right angles to the 
palm?  Is there weakened flexion of 
the left wrist?  Is there pain with 
trophic disturbances?  

(ii.)  Is the service-connected 
carpal tunnel syndrome with 
postoperative bony changes, left 
upper extremity, manifested by 
incomplete paralysis of the median 
nerve?  If so, is it characterized 
as severe, moderate, or mild 
incomplete paralysis?

(iii.)  Is the service-connected 
thoracic outlet syndrome manifested 
by complete paralysis of the long 
thoracic nerve?  If so, is the 
veteran unable to raise his arm 
above the shoulder level?  Which 
arm is affected?  Is there a winged 
scapula deformity?

(iv.)  Is the service-connected 
thoracic outlet syndrome manifested 
by incomplete paralysis of the long 
thoracic nerve?  If so, is it 
characterized as severe, moderate, 
or mild incomplete paralysis?

(v.)  Is the service-connected 
scar, postoperative carpal tunnel 
syndrome, left upper extremity, 
poorly nourished and subject to 
repeated ulceration?  Is the scar 
tender and painful on objective 
demonstration?  Is there limitation 
of function of the left wrist 
because of adhesion of the scar to 
underlying tissues?  What are the 
measurements of the scar?  Is there 
discoloration and/or keloid 
formation associated with the scar?  
Is the scar unstable (i.e., 
manifested by frequent loss of skin 
covering over the scar for any 
reason?  

(vi.)  The examiner must provide 
objective findings regarding the 
current level of impairment 
associated with each 
service-connected disability and 
express an opinion as to how each 
service-connected disability 
impacts, individually and in 
conjunction with his other service-
connected disabilities, upon the 
veteran's ability to pursue 
substantially gainful employment in 
view of all pathology, without 
regard to age.  

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO must readjudicate the 
veteran's claims.  The claims of 
entitlement to an evaluation greater 
than 50 percent for carpal tunnel 
syndrome with postoperative bony 
changes, left (major) upper extremity; 
an evaluation greater than 10 percent 
for thoracic outlet syndrome; a 
compensable evaluation for a scar, 
postoperative carpal tunnel syndrome, 
left upper extremity; and a TDIU must be 
considered based on all evidence of 
record.  If the maximum benefit sought 
on any issue is not awarded, the veteran 
and his representative must be provided 
with a Supplemental Statement of the 
Case containing notice of all relevant 
actions taken on the claim for benefits, 
to incorporate a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  This must include, 
but is not limited to, the criteria for 
rating neuritis of the long thoracic 
nerve as contained in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8619.  An 
appropriate period of time must be 
allowed for response.  The case must 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


